Citation Nr: 1725347	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-33 363	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an effective date prior to April 30, 2007 for award of service connection for allergic rhinitis. 

2.  Entitlement to an initial, compensable evaluation for allergic rhinitis. 

3.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  In pertinent part, the RO awarded service connection for allergic rhinitis, with a noncompensable evaluation (effective April 30, 2007).  The Veteran appealed both the rating granted and the effective date.  

In December 2013, the Board remanded the matters on appeal to the RO for the issuance of a statement of the case (SOC).  The Veteran submitted a timely substantive appeal following the issuance of a March 2016 SOC on the issues of increased rating and earlier effective date, and the matters are now on appeal.  

In November 2016, the Board granted service connection for an eye disorder, identified as myopia, and a 10 percent disability rating for pseudofolliculitis barbae.  It also denied increased rating for genital herpes and earlier effective dates for the grants of service connection for pseudofolliculitis barbae and genital herpes.  Pertinently, the Board denied an increased rating for allergic rhinitis and an earlier effective date for the grant of service connection for allergic rhinitis.  

In February 2017, the Board granted the Veteran's motion for reconsideration of the November 2016 Board decision, as to the issues of an increased rating and earlier effective date for allergic rhinitis and entitlement to a TDIU.  The case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11.  

The Board notes that the prior Board decision had not adjudicated a TDIU claim.  However, since the November 2016 Board decision, the Veteran has claimed in his motion for reconsideration to be unemployable due to his service-connected disabilities, including allergic rhinitis.  Further, the Order for Reconsideration included this issue among the matters to be reconsidered.  As such, the Board now considers the TDIU claim before it as a component of the claim for a higher rating for allergic rhinitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that additional evidence was submitted after the March 2016 supplemental SOC without waiver from the Veteran.  However, this evidence is duplicative of evidence already associated with the claims file prior to March 2016.  Thus, a waiver of RO initial consideration of this evidence is not necessary.

The issues of an increased rating for allergic rhinitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the first claim for service connection for allergic rhinitis on April 30, 2007.
 
2.  In an August 2013 rating decision, the RO granted service connection for allergic rhinitis, and established an effective date of April 30, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 30, 2007, for the grant of service connection for allergic rhinitis disability, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Allergic Rhinitis Earlier Effective Date Claim

The Veteran contends that an effective date prior to April 30, 2007, for the grant of service connection for allergic rhinitis, is warranted.  He contends that service connection should be effective from December 1, 2000, the day following his November 30, 2000 separation from service.  

On April 30, 2007, VA received the Veteran's first and only claim for service connection for allergic rhinitis.  The RO initially denied service connection in an April 2008 rating decision, but then granted service connection in an August 2013 rating decision.  The RO assigned an effective date of April 30, 2007.  

In general, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400 (b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.")

Prior to April 30, 2007, the Veteran had not filed a claim for benefits, and indeed, has admitted as much in a September 2013 correspondence, received in October 2013.  Rather, he essentially claims that since he did not know that he should file a claim upon his separation from service, an effective date from the day after his separation is warranted.  

The Board notes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  As such, a claim of ignorance of the law in not submitting an application for benefits does not overcome the requirement to submit an application for benefits.  

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400(b)(2)(i).  An effective date prior to April 30, 2007, the date VA received the Veteran's claim for service connection for allergic rhinitis, cannot be granted.  


ORDER

Entitlement to an effective date prior to April 30, 2007 for award of service connection for allergic rhinitis is denied. 


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU is before the Board.  Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with notice of the information and evidence necessary to substantiate the claim, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining any outstanding treatment records, and affording him any VA examinations or obtaining opinions deemed necessary to decide the claim.  

Also in the December 2016 motion for reconsideration, the Veteran claimed to have additional symptoms associated with his service-connected allergic rhinitis, to include sinusitis as caused or aggravated by it.  As such, a new VA examination is necessary to consider the Veteran's contentions.

As this matter is being remanded, the AOJ should give the Veteran an opportunity to identify any additional, outstanding medical records.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment, as well as, Social Security Administration (SSA) records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine (a) the current severity of his service-connected allergic rhinitis; and (b) whether he has any additional disabilities related to that disability.  
The examiner should note review of the claims folder.  

(a) The examiner should note the nature and severity of ALL symptoms associated with the service-connected allergic rhinitis.  

The examiner also should consider the Veteran's December 2016 motion for reconsideration wherein he claimed symptoms, including constant sinus congestion, running nose, congestion, severe headaches, nasal bleeding, nasal pressure, sneezing, sensitivity to light, blurred vision, drowsiness, sinus infection, purulent/heavy postnasal drip, and boggy and crusty blockage.  If any symptoms are not associated with the service-connected allergic rhinitis, the examiner should indicate that finding.

 (b) The examiner should note whether the Veteran has chronic sinusitis and whether that has been caused or is aggravated by his allergic rhinitis.  Whether it may be considered to have had its onset in service also should be addressed.  Similarly, whether the Veteran has any other disability caused or aggravated by allergic rhinitis should be indicated.  

The examiner should bear in mind that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the nonservice connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of nonservice connected disease or disability.  

(c)  The examiner should also comment on the impact of the disability on the Veteran's ability to work in employment for which he would otherwise be qualified.

The examiner should provide reasons for any opinion expressed, which should include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

4.  After the above development has been accomplished, the AOJ should review the December 2016 motion for reconsideration by the Veteran as to his contentions regarding TDIU and any additional evidence associated with the claims file since the last SSOC.  

Conduct any additional development deemed necessary for the adjudication of the TDIU claim, to include obtaining any VA examinations or opinions deemed necessary to decide the claim.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
              V. CHIAPPETTA		         MARK D. HINDIN
	            Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


